                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. CV 19-01046-JVS (DFM)                                         Date: December 3, 2019
    Title   Bryan Edward Kaye v. Chris Zapata et al.



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                        Denise Vo                                        Court Reporter
                       Deputy Clerk                                        Not Present
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:      (IN CHAMBERS) Order to Show Cause


       On October 8, 2019, the Court dismissed Plaintiff’s First Amended Complaint with leave to
amend and ordered him within twenty-eight (28) days to either file a Second Amended Complaint
or notify this Court of his election to stand on the First Amended Complaint. See Dkt. 13. Plaintiff
did not do so. Accordingly, within twenty-one (21) days of the date of this order, Plaintiff is
ORDERED to show good cause in writing why the Court should not dismiss this action for
failure to prosecute. Plaintiff is expressly warned that if he fails to file a timely response to this
Order, the Court may recommend dismissal of this action for lack of prosecution.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: dv
                                                                                             Page 1 of 1
